Title: To George Washington from Major General Horatio Gates, 22 August 1777
From: Gates, Horatio
To: Washington, George



Sir,
Head Quarters [Van Schaick’s Island, N.Y.] August 22d 1777.

General Glover desires me to acquaint you, that he has never received his Commission as Brigdr General—General Poor and Genl Patterson lost their Commissions with their Baggage upon their Retreat from Mount Independance—Those Gentleman desire the Favour of Your Excellency to send each of them a Commission, as soon as they can be procured from the President of Congress.
I am just now inform’d that 900 Swords and upward of 1000 Stand of Arms, taken from the Enemy, in Genl Stark’s Engagement, are lodg’d in Benington Meeting House. I am Sir Your Excellency’s most Obedient Humble Servant

Horatio Gates

